[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APRIL 10, 2007
                              No. 05-15136                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 05-00010-CR-4-MCR

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

LAMONT JEROME HAYES,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (April 10, 2007)

Before BIRCH, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Russell K. Ramey, counsel for Lamont Jerome Hayes in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hayes’s convictions and

sentences are AFFIRMED.




                                          2